     Case 2:20-cv-03275-DMG-GJS Document 1 Filed 04/08/20 Page 1 of 7 Page ID #:1




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd., Suite 205
3    Paramount, CA 90723
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    JASON SCOTT
6                       IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
7                                WESTERN DIVISION
8

9    JASON SCOTT,                             ) Case No.: 2:20-cv-3275
                                              )
10                                            ) COMPLAINT
                     Plaintiff;               )
11                                            )   1. Violations of the Telephone
             v.                               )      Consumer Protection Act, 47
12                                            )      U.S.C. § 227 et seq.
                                              )   2. Violations of the Rosenthal
13   ADVANCE AMERICA, CASH                    )      Fair Debt Collection Practices
     ADVANCE CENTERS OF                       )      Act, Cal. Civ. Code §1788 et
14   CALIFORNIA, LLC;                         )      seq.
                                              )
15                                            )
                     Defendant.               )
16                                            )
                                              )
17
             JASON SCOTT (Plaintiff), by his attorneys, WESTGATE LAW, hereby
18
     alleges and states as follows:
19
                                         INTRODUCTION
20
        1.        Count I of Plaintiff’s Complaint is based on the Telephone Consumer
21
     Protection Act, 28 U.S.C. § 227 et seq. (TCPA).
22
        2.        Count II of Plaintiff’s Complaint is based on the Rosenthal Fair Debt
23
     Collection Practices Act, Cal. Civ. Code §1788 et seq. (RFDCPA).
24

25




                                           COMPLAINT
                                              -1-
     Case 2:20-cv-03275-DMG-GJS Document 1 Filed 04/08/20 Page 2 of 7 Page ID #:2




1                               JURISDICTION AND VENUE
2       3.     Jurisdiction of this Court over Plaintiff’s Complaint arises pursuant arises
3    pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise under the laws of the United
4    States, and this Court maintains supplemental jurisdiction over the state law claims
5    alleged herein.
6       4.     Defendant conducts business in the State of California thereby
7    establishing personal jurisdiction.
8       5.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because the acts and
9    transactions alleged in this Complaint occurred here, Plaintiff resides here, and
10   Defendant transacts business here.
11                                         PARTIES
12      6.     Plaintiff is a natural person residing in Los Angeles County, California.
13      7.     Plaintiff is a “debtor” as that term is defined by Cal. Civ. Code §
14   1788.2(h).
15      8.     Defendant Advance America, Cash Advance Centers or California, Inc. is
16   a business entity with a principal place of business in Spartanburg, SC.
17      9.     Defendant is a “debt collector” as that term is defined by Cal. Civ. Code
18   § 1788.2(c), and sought to collect a “consumer debt” as that term is defined by Cal.
19   Civ. Code § 1788.2(f).
20      10.    Defendants acted through their agents, employees, officers, members,
21   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
22   representatives, and insurers.
23

24

25




                                           COMPLAINT
                                              -2-
     Case 2:20-cv-03275-DMG-GJS Document 1 Filed 04/08/20 Page 3 of 7 Page ID #:3




1                                 FACTUAL ALLEGATIONS
2       11.       In 2019, Defendant contacted Plaintiff to collect money, property or their
3    equivalent, due or owing or alleged to be due or owing on a personal loan.
4       12.       Plaintiff’s alleged debt arose from a consumer credit transaction.
5       13.       In 2019, Defendant constantly and continuously placed collection calls to
6    Plaintiff’s cellular phone ending in -1438.
7       14.       Defendant placed collection calls from numbers including, but not limited
8    to, (844) 437-4315, (323) 210-1099, (424) 465-5036, (424) 465-5037, (562) 295-
9    5085, (562) 295-5086, (562) 295-5087, and (562) 674-1052.
10      15.       On or around September 24, 2019, Defendant placed a collection call to
11   Plaintiff.
12      16.       In the course of the collection call on or around September 24, 2019,
13   Plaintiff spoke with Defendant’s representative, “Dee” and requested that
14   Defendant cease calling his cellular telephone.
15      17.       Despite Plaintiff’s request to cease calling, Defendant’s communicated
16   with Plaintiff with such frequency as to be unreasonable under the circumstances
17   and to constitute harassment, including placing multiple collection calls in the same
18   day. As an illustrative example, and not one of limitation, Defendant placed at least
19   eighty-five (85) automated collection calls to Plaintiff’s cell phone despite
20   Plaintiff’s request to cease such calls.
21      18.       At all times relevant to this action, while conducting business in
22   California, Defendant has been subject to, and required to abide by, the laws of the
23   United States, which included the TCPA and its related regulations that are set forth
24   at 47 C.F.R. § 64.1200 (“TCPA Regulations”), as well as the opinions, regulations
25   and orders issued by the courts and the FCC implementing, interpreting and



                                             COMPLAINT
                                                -3-
     Case 2:20-cv-03275-DMG-GJS Document 1 Filed 04/08/20 Page 4 of 7 Page ID #:4




1    enforcing the TCPA and the TCPA regulations.
2       19.   At all times relevant to this action, Defendant owned, operated and or
3    controlled an “automatic telephone dialing system” as defined by TCPA 47 U.S.C.
4    § 227(a)(1) that originated, routed and/or terminated telecommunications.
5       20.   Within four years prior to the filing of this action, Defendant called
6    Plaintiff at Plaintiff’s cellular telephone using equipment which has the capacity to
7    store or produce telephone numbers to be called, using random or sequential number
8    generator and to dial such numbers, also known as an “automatic telephone dialing
9    system” as defined by TCPA 47 U.S.C. § 227(a)(1)(A) and (B).
10      21.   Defendant never received Plaintiff’s consent to call Plaintiff on Plaintiff’s
11   cellular telephone using an “automatic telephone dialing system” or an “artificial or
12   prerecorded voice” as defined in 47 U.S.C. § 227 (a)(1).
13      22.   Even assuming arguendo that Defendant did have consent to call Plaintiff
14   on Plaintiff’s cellular telephone using an ATDS or an artificial or prerecorded voice,
15   that consent was subsequently revoked by Plaintiff. On several occasions, Plaintiff
16   revoked consent by demanding that Defendant’s calls cease.
17      23.   At no time have Plaintiff and Defendant had an “established business
18   relationship” as defined by 47 U.S.C. § 227(a)(2).
19      24.   Defendant is not a tax exempt nonprofit organization.
20      25.   Defendant’s violation of the TCPA was willful because Plaintiff requested
21   that Defendant cease calling.
22
                              FIRST CAUSE OF ACTION
23       Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227

24
        26.   Plaintiff incorporates by reference all of the above paragraphs of this
25
     Complaint as though fully stated herein.



                                           COMPLAINT
                                              -4-
     Case 2:20-cv-03275-DMG-GJS Document 1 Filed 04/08/20 Page 5 of 7 Page ID #:5




1       27.         Defendant violated the TCPA. Defendant’s violations include, but are not
2    limited to the following
3             (a)       Within four years prior to the filing of this action, on multiple
4                       occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
5                       which states in pertinent part, “It shall be unlawful for any person
6                       within the United States . . . to make any call (other than a call made
7                       for emergency purposes or made with the prior express consent of the
8                       called party) using any automatic telephone dialing system or an
9                       artificial or prerecorded voice — to any telephone number assigned to
10                      a . . . cellular telephone service . . . or any service for which the called
11                      party is charged for the call.
12            (b)       Within four years prior to the filing of this action, on multiple
13                      occasions, Defendant willfully and/or knowingly contacted Plaintiff at
14                      Plaintiff’s cellular telephone using an artificial prerecorded voice or an
15                      automatic telephone dialing system and as such, Defendant knowing
16                      and/or willfully violated the TCPA.
17      28.         As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
18   entitled to an award of five hundred dollars ($500.00) in statutory damages, for each
19   and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that
20   Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an
21   award of one thousand five hundred dollars ($1,500.00), for each and every violation
22   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23      29.         Plaintiff is also entitled to seek injunctive relief prohibiting such conduct
24   in the future.
25      WHEREFORE, Plaintiff prays for relief as set forth below.



                                                 COMPLAINT
                                                    -5-
     Case 2:20-cv-03275-DMG-GJS Document 1 Filed 04/08/20 Page 6 of 7 Page ID #:6




                               SECOND CAUSE OF ACTION
1
                 Violations of the Rosenthal Fair Debt Collection Practices Act,
2
                                      Cal. Civ. Code §1788
        30.      Plaintiff repeats and realleges all of the allegations in Count I of Plaintiff’s
3
     Complaint as the allegations in Count II of Plaintiff’s Complaint.
4
        31.      Defendant violated the RFDCPA based on the following:
5
                 a. Defendant violated §1788.11(d) of the RFDCPA by causing a
6
                    telephone to ring repeatedly or continuously to annoy the person
7
                    called;
8
                 b. Defendant violated §1788.11(e) of the RFDCPA by communicating,
9
                    by telephone or in person, with the debtor with such frequency as to be
10
                    unreasonable and to constitute an harassment to the debtor under the
11
                    circumstances;
12
                 c. Defendant violated §1788.17 of the RFDCPA by continuously failing
13
                    to comply with the statutory regulations contained within the FDCPA,
14
                    15 U.S.C. § 1692.
15
              WHEREFORE, Plaintiff prays for relief as set forth below.
16
                                     PRAYER FOR RELIEF
17
              WHEREFORE, Plaintiff prays for the following relief:
18
                    1. For statutory damages to the extent permitted by law;
19
                    2. For punitive damages to the extent permitted by law;
20
                    3. For pre-judgment interest to the extent permitted by law;
21
                    4. For injunctive relief as permitted by law;
22
                    5. For an award of Plaintiff’s attorney’s fees, costs and expenses
23
                       incurred in the investigation, filing, and prosecution of this action;
24
                       and
25




                                              COMPLAINT
                                                 -6-
     Case 2:20-cv-03275-DMG-GJS Document 1 Filed 04/08/20 Page 7 of 7 Page ID #:7




1                6. For such other and further relief as the Court may deem just and
2                   proper.
3

4    Date: April 8, 2020                 RESPECTFULLY SUBMITTED,
5                                        By:/s/ Matthew A. Rosenthal
                                                Matthew A. Rosenthal
6                                               Attorney for Plaintiff,
                                                JASON SCOTT
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                       COMPLAINT
                                          -7-
